DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview by Agent Haoliang Chen (Reg. NO. 79,041) on 03/18/2021.  

The application has been amended as follows:

Claim 1. (Currently Amended)	A computer-implemented method of a client node participating in a blockchain transaction, wherein the client node is connected to a plurality of other client nodes on a non-blockchain network, wherein the client node is connected to a plurality of consensus nodes on a blockchain network, the method comprising:
 	obtaining a secret key, by the client node, according to a threshold secret sharing scheme, wherein the threshold secret sharing scheme is stored in a local data storage of the client node, and wherein the threshold secret sharing scheme comprises a threshold number of other client nodes for recovering the secret key;
	storing, by the client node, the secret key in the local data storage of the client node;
	computing, by the client node, a first commitment value of a pre-transaction account balance of the client node using a cryptographic commitment scheme;
	computing, by the client node, a second commitment value of a transaction amount of the blockchain transaction using the cryptographic commitment scheme;
	computing, by the client node, a third commitment value of a post-transaction account balance of the client node based on the first commitment value and the second commitment value; 

	generating, by the client node, a second encrypted transaction information by encrypting the transaction amount of the blockchain transaction using the secret key; 
	generating, by the client node, a content of the blockchain transaction based on the first commitment value, the second commitment value, the third commitment value, the first encrypted transaction information, the second encrypted transaction information, and one or more zero-knowledge proofs of the pre-transaction account balance and the transaction amount of the blockchain transaction; 
	transmitting, by the client node and to a consensus node on the blockchain network, the content of the blockchain transaction;
	retrieving, by the client node and from the consensus node on the blockchain network, the first encrypted transaction information and the second encrypted transaction information; 
	determining, by the client node, that the secret key is  no longer present in the local data storage of the client node;
 	determining, by the client node, that the client node does not have access to the secret key in response to determining that the secret key is not found in the local data storage of the client node;
	in response to determining that the client node does not have access to the secret key, communicating, by the client node, with at least the threshold number of other client nodes over the non-blockchain network; 
	obtaining, by the client node, at least a threshold number of parts of the secret key from at least the threshold number of other client nodes over the non-blockchain network;
	recovering, by the client node, the secret key using at least the threshold number of parts of the secret key according to the threshold secret sharing scheme; and
	decrypting, by the client node , the first encrypted transaction information and the second encrypted transaction information using the recovered secret key. 


Currently Amended)	A non-transitory, computer-readable medium storing one or more instructions executable by a client computer participating in a blockchain transaction, wherein the client computer is connected to a plurality of other client computers on a non-blockchain network, wherein the client computer is connected to a plurality of consensus nodes on a blockchain network, and wherein the one or more instructions cause 
	obtaining a secret key according to a threshold secret sharing scheme, wherein the threshold secret sharing scheme is stored in a local data storage of the client computer, and wherein the threshold secret sharing scheme comprises a threshold number of other client computers for recovering the secret key;
	storing the secret key in the local data storage of the client computer;
	computing a first commitment value of a pre-transaction account balance of the client computer using a cryptographic commitment scheme;
	computing a second commitment value of a transaction amount of the blockchain transaction using the cryptographic commitment scheme;
	computing a third commitment value corresponding to a post-transaction account balance of the client computer based on the first commitment value and the second commitment value; 
	generating a first encrypted transaction information by encrypting the pre-transaction account balance using the secret key;
	generating a second encrypted transaction information by encrypting the transaction amount of the blockchain transaction using the secret key; 
	generating a content of the blockchain transaction based on the first commitment value, the second commitment value, the third commitment value, the first encrypted transaction information, the second encrypted transaction information, and one or more zero-knowledge proofs of the pre-transaction account balance and the transaction amount of the blockchain transaction; and
	transmitting, to a consensus node on the blockchain network, the content of the blockchain transaction;
	retrieving, from the consensus node on the blockchain network, the first encrypted transaction information and the second encrypted transaction information; 
 no longer present in the local data storage of the client computer;
 	determining that the client computer does not have access to the secret key in response to determining that the secret key is not found in the local data storage of the client computer ;
	in response to determining that the client computer does not have access to the secret key, communicating with at least the threshold number of other client computers over the non-blockchain network; 
	obtaining at least a threshold number of parts of the secret key from at least the threshold number of other client computers over the non-blockchain network;
	recovering the secret key using at least the threshold number of parts of the secret key according to the threshold secret sharing scheme; and
	decrypting the first encrypted transaction information and the second encrypted transaction information using the recovered secret key . 

Claim 21. (Currently Amended) 	The method of claim 1, wherein decrypting the first encrypted transaction information and the second encrypted transaction information using the recovered secret key  comprises recovering the transaction amount of the blockchain transaction using the recovered secret key .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of recovering encrypted transaction information in blockchain confidential transactions.  Specifically, the present claims involve the client node obtaining a secret key according to a threshold secret sharing scheme, wherein the threshold secret sharing scheme is stored in a local data storage of the client computer, and wherein the threshold secret sharing scheme comprises a threshold number of other client computers for recovering the secret key; storing the secret 

The closest prior art of US20120209790A1 (“Szydlo”) discloses computing commitment value of transaction asset using a cryptographic commitment scheme (paras 0067-0069), and US20180367298A1 (“Wright et al.”) discloses reconstructing a secret key according to a threshold secret sharing scheme (paras 0075, 0089) and encrypting messages using the secret key; and (para 141).

However, the prior arts do not disclose a client node computing a first commitment value of a pre-transaction account balance of the client node using a cryptographic commitment scheme; computing a second commitment value of a transaction amount of the blockchain transaction using the cryptographic commitment scheme; computing a third commitment value of a post-transaction account balance of the client node based on the first commitment value and the second commitment value; generating a first encrypted transaction information by encrypting the pre-transaction account balance using the secret key; generating a second encrypted transaction information by encrypting the transaction amount of the blockchain transaction using the secret key; generating a content of the blockchain transaction based on the first commitment value, the second commitment value, the third commitment value, the first encrypted transaction information, the second encrypted transaction information, and one or more zero-knowledge proofs of the pre-transaction account balance and the transaction amount of the blockchain transaction; determining that the secret key is no longer present in the local data storage of the client node; determining that the client node does not have access to the secret key in response to determining that the secret key is not found in the local data storage of the client node; in response to determining that the client computer does not have access to the secret key, communicating with at least the threshold number of other client computers over the non-blockchain network; obtaining at least a threshold number of parts of the secret key from at least the threshold number of other client computers over the non-blockchain network; and decrypting the first encrypted transaction information and the second encrypted transaction information using the recovered secret key.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGYING ZHOU whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        




/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685